Citation Nr: 1539479	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  15-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran and his daughter testified at an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence in the form of statements from family members.  He waived initial RO review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the rating decision.
 
2.  Evidence received since the April 2011 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the underlying claim. 

3.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to exposure to loud noise during active service.



CONCLUSIONS OF LAW

1.  The April 2011 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Claims of Entitlement to Service Connection

The Veteran first filed a claim of entitlement to service connection for bilateral hearing loss in July 2010.  In an April 2011 rating decision, the RO denied the claim of service connection for bilateral hearing loss, on the basis that although the Veteran currently had a hearing loss for VA purposes, there was no medical evidence of a relationship between his hearing loss and service.  

The Veteran timely filed a notice of disagreement to initiate an appeal of that rating decision; however, after the RO issued a statement of the case, the Veteran did not file a substantive appeal, VA Form 9, to perfect the appeal.  Because the Veteran did not perfect an appeal to the April 2011 rating decision or submit new and material evidence within one year of the April 2011 rating decision that was not considered in the statement of the case, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Although the prior decision is final, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the last final rating decision in April 2011 consisted of lay statements, service treatment and personnel records, and post-service medical records and reports including of VA examination, dated prior to the April 2011 rating decision.   

Since the April 2011 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records and lay statements of the Veteran and others, and the transcript of hearing testimony.  The additional records provide evidence not previously on file that is probative to the Veteran's claim that he has a bilateral hearing loss disability related to service.  

Prior to the April 2011 rating decision, there was medical evidence of a bilateral hearing loss disability under 38 C.F.R. § 3.385, however, it was determined that there was no competent evidence related to an unestablished fact necessary to substantiate the claim-a causal relationship between the present disability and service.  

The additional evidence includes the Veteran's testimony at an August 2015 hearing, describing the sources of his inservice noise exposure involving artillery, and the continuity of increasing hearing loss since soon after service. 

The additional evidence also includes the report of an August 2013 VA examination in which the examiner linked the Veteran's tinnitus to military noise exposure.  The report of a private examination in December 2013 contains an opinion that it is more likely than not that the Veteran's hearing loss is due to his service as an artillery gunner in the Army.

The additional evidence received since the April 2011 rating decision includes medical evidence that was not previously on file, is not cumulative or redundant of the prior evidence on file, relates to an unestablished fact necessary to substantiate the claim, and ultimately raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Claim

Service personnel records reflect that the Veteran's military specialty was cannoneer and he had significant involvement in artillery while serving in the U.S. Army.  

Service treatment records show that at the time of his December 1950 preinduction examination and his March 1953 examination for release from active duty, the Veteran's hearing acuity was measured as 15/15 on whispered voice in both ears. 

A report of an August 2007 audiogram clearly shows that the Veteran had bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.

During a March 2011 VA examination, the Veteran reported that his hearing loss in both ears began in the mid to late 1950s and gradually became worse.  On examination, audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
50
50
55
45
45
94
LEFT
55
55
55
 55
50
100

The report contains diagnoses of right ear mild to moderate sensorineural hearing loss, normal tympanogram; and left ear mild to moderate sensorineural hearing loss.  

The examiner opined that the Veteran's hearing was less likely than not affected by his military noise exposure, and is more likely than not related to his civilian noise exposure and possibly a genetic/hereditary factor or another unknown etiology.  The opinion was based on the Veteran's reported experiences and civilian work history and current hearing loss, noting that the Veteran reported a significant history of civilian noise exposure working on farms and in sugar mills.

Private treatment records include a November 2011 statement from Guy P. Zeringue, Jr., M.D., F.A.C.S., in which he noted that the Veteran had a history of trouble hearing for a number of years.  Dr. Zeringue noted that an audiogram revealed bilateral mild to moderately severe sensorineural loss worse in the mid to high frequencies than lower frequencies.  The Veteran stated that he had a history of loud noise exposure especially during his military service.  Dr. Zeringue opined that the Veteran's hearing loss is secondary to prolonged noise exposure.

During an August 2013 VA examination audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
50
45
50
45
45
92
LEFT
55
55
55
 55
45
92

The report contains diagnoses of right ear sensorineural hearing loss in the frequency range of 500-4000 Hz, and sensorineural hearing loss in the frequency range of 6000 or higher Hz; and left ear sensorineural hearing loss in the frequency range of 500-4000 Hz, and sensorineural hearing loss in the frequency range of 6000 or higher Hz.  

The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  As rationale, she noted that the March 1953 hearing test results were reported as 15/15 bilaterally on the whispered speech test, and that the test was known to be unreliable as it is insensitive to high frequency loss; and no other audiometric information in service was found.  Therefore it was not possible to determine if during service a hearing loss was present or if a significant change occurred then.

The examiner did provide an opinion regarding the Veteran's tinnitus, that it is at least as likely as not the tinnitus was caused by or a result of military noise exposure.  As rationale, the examiner noted that tinnitus was associated with hearing loss and noise exposure, and the Veteran reported that the tinnitus began in 1953; and given the Veteran's military noise exposure, it is as likely as not that the tinnitus is related to noise exposure incurred in service.

Private treatment records include the report of a December 2013 examination for hearing loss and tinnitus, also by Dr. Zeringue.  The Veteran reported having bilateral hearing loss and tinnitus for many years.  An associated audiogram clearly shows that the Veteran's bilateral hearing meets requirements for hearing loss disability under 38 C.F.R. § 3.385.  After review of systems, and physical and audiology examination, the report contains an assessment of hearing loss, and an opinion that it is more likely than not that the Veteran's hearing loss is due to his service as an artillery gunner in the Army; as they did not use hearing protection then.  

Several lay statements from family members submitted in August 2015 show that they attested that the Veteran has had very poor hearing.  

The Veteran testified at an August 2015 Board videoconference hearing that his military occupation specialty was field artillery.  He testified that he performed his duties in proximity to massive artillery pieces including 105 Howitzers and associated generators and other noisy equipment, and trucks and other motorized vehicles for almost two continuous years of service.  He testified that the noise exposure in service was very extreme, and that VA had conceded the Veteran's noise exposure in service and granted service connection for tinnitus on that basis. 

The Veteran further testified that he did not have any injury or illness or extreme noise exposure after service, and that he first noticed a hearing loss three or four years after service.  His daughter testified that she was able to notice the Veteran had difficulty hearing when she was young, in about the late 1960s.  The Veteran testified that one job he had after service involved working for or near a sugar mill, but that this did not involve working in the mill itself.
 
Given the strong evidence of exposure to significant levels of military noise performing duties in his specialty of artillery, and the competent and credible reports of the Veteran regarding the continuity of perceived hearing loss symptoms and associated tinnitus since soon after service that supports the later diagnosis of bilateral hearing loss with a medical opinion linking the two, and affording the benefit of any doubt to the Veteran regarding any countervailing evidence as to etiology, service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


